DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Shige, U.S.P.G. Pub. No. 2018/0284691.
Regarding independent claim 1, an image forming apparatus comprising:
an image forming unit (fig 1) configured to form a toner image on one surface of a recording material;
a fixing unit (44) configured to fix the toner image on the one surface of the recording material in a nip portion formed by a heating unit and a pressing unit (64, 66);
a discharge unit (fig 1) configured to discharge the recording material on which the toner image has been fixed to a discharge tray (50); and
a recording material conveyance path disposed between the fixing unit and the discharge unit (fig 1), wherein, in a conveyance direction of the recording material from the fixing unit to the discharge unit, a fan is disposed between the fixing unit and the discharge unit (fig 1), and
wherein the fan takes in air from an intake portion configured to take in air of the recording material conveyance path and exhausts air such that air is applied to the recording 
Regarding claim 2, wherein the fan is disposed between the discharge unit and the image forming unit in a vertical direction (fig 1 in that, for the purpose of claim 2, the scanner forms an image).
Regarding claim 3, wherein the fan applies air to the one surface of the recording material on which the toner image has been formed to cool the one surface of the recording material (as a mere intended use, the structural limitations having been disclosed is sufficient to anticipate this limitation; however, the structural limitations having been disclosed, the device cools by blowing hot air toward a sheet just as efficiently as the claimed invention).
Regarding claim 4, wherein, in the nip portion, the fixing unit brings the heating unit into contact with the one surface of the recording material on which the toner image has been formed (fig 1).
Regarding claim 5, the intake portion is disposed at a position facing the one surface of the recording material on which the toner image has been formed (a line can be drawn between them, that may or may not be unimpeded, therefore they face each other; additionally and alternatively, ¶ 85).
Regarding claim 6, a guide member facing the recording material in the recording material conveyance path and configured to guide the recording material on which the toner image has been fixed by the fixing unit to the discharge unit, wherein the intake portion is a 
Regarding claim 7, a guide member facing the recording material in the recording material conveyance path and configured to guide the recording material on which the toner image has been fixed by the fixing unit to the discharge unit, wherein the intake portion is a hole arranged in the guide member (fig 2, the plate on which the fans sit, in that by disallowing sheets to pass through it, it guides it along its way, having enlarged the definition of “portion” to include empty space, as in the claim, noting that all intakes have holes to permit material to pass therethrough).
Regarding claim 8, a sirocco fan (¶ 8, 101).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maruyama, U.S.P.G. Pub. No. 2018/0052417; and Kubo, U.S.P.G. Pub. No. 2015/0147103, teach blowing outside air to a paper conveyance path.  Inada et al., U.S.P.G. Pub. No. 2018/0088499, teach away from directing air from a fixer toward the outside of the apparatus because it can resemble smoke.  Inada et al. further teach away from directing air from a fixer toward a paper conveyance path due to the moisture content of such air.


Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEVAN A AYDIN/Primary Examiner, Art Unit 2852